PER CURIAM.
Valerie Morehouse appeals from a judgment in a divorce action. She alleges that the property distribution was clearly erroneous. The authority does not support her claim. NDRCivP 52(a); see also Gaulrapp v. Gaulrapp, 510 N.W.2d 620 (N.D.1994) (deciding that property distributions need not be equal to be equitable so long as they are explained); Heley v. Heley, 506 N.W.2d 715 (N.D.1993) (concluding that it is within the trial court’s discretion to determine equitable distributions of property depending on the facts and circumstances of that case). Therefore, we summarily affirm the district court’s ruling pursuant to NDRAppP 35.1(a)(2) and (7).
VANDE WALLE, C.J., and NEUMANN, LEVINE, MESCHKE and SANDSTROM, JJ., concur.